*724OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 16, 1966.
On April 25, 1978 respondent entered a plea of guilty in the United States District Court for the District of Columbia to false filing a securities and exchange annual report (violation of US Code, tit 15, § 78m, subd [a], § 78ff; 17 CFR 240.13a-l; Fed Rules Crim Pro, rule 2; US Code, tit 18, Appendix) and to false filing an income tax return (violation of US Code, tit 26, § 7206, subd [1]), both of which are felonies. On the same date respondent was sentenced to imprisonment for not less than one year nor more than three years on each of the two counts, said sentences to run concurrently. Respondent was committed to prison for a period of four months, the remainder of the sentence was suspended and he was placed on probation for a period of three years. We note that the false filing conviction would be a felony in New York (see Penal Law, § 175.35).
Pursuant to subdivision 4 of section 90 of the Judiciary Law the respondent ceased to be an attorney and counselor at law in this State upon his conviction.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.